                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA

SAMANTHA WILLIAMS and DAKOTA
FISHER, individually and on behalf of all
others similarly situated, and WES PIGOTT,

      Plaintiffs,                            DOCKET NO.: 1:20-cv-01501

v.
                                             JUDGE DAVID C. JOSEPH
D’ARGENT FRANCHISING, LLC,
D’ARGENT CONSTRUCTION, LLC,
D’ARGENT COMPANIES, LLC,                     MAGISTRATE JOSEPH H. L. PEREZ-
THOMAS GIALLONARDO, III,                     MONTES
JUSTIN GIALLONARDO, and
XYZ INSURANCE COMPANY

      Defendants.


SAMANTHA WILLIAMS,

      Plaintiffs,

v.                                           DOCKET NO. 21-CV-00017-DCJ-JPM

D’ARGENT FRANCHISING, LLC,
D’ARGENT CONSTRUCTION, LLC,                  JUDGE DAVID C. JOSEPH
D’ARGENT COMPANIES, LLC,
JUSTIN GIALLONARDO, and
XYZ INSURANCE COMPANY                        MAGISTRATE JOSEPH H. L. PEREZ-
                                             MONTES
      Defendants.


   DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION FOR EXPEDITED
    HEARING ON TO QUASH SUBPOENAS TO ALYSSA SETLIFF, JULIENNE
  SERRANO, AND TWITTER OR, ALTERNATIVELY, FOR PROTECTIVE ORDER
           AND MOTION FOR IMMEDIATE PROTECTIVE ORDER

MAY IT PLEASE THE COURT:

     Contemporaneously with the filing of the instant Motion, Defendants, D’Argent

Franchising, LLC, D’Argent Construction, LLC, D’Argent Companies, LLC, Thomas

                                        1
Giallonardo, III, and Justin Giallonardo have filed a Motion requesting that the Court quash the

subpoenas issued by Plaintiffs, or alternatively, issue a Protective Order, prohibiting or limiting

the production of any information and/or documents.

       In his February 23, 2021 email communication first notifying undersigned counsel of his

intent to issues the subpoenas in question, Plaintiffs’ counsel advised that he was sending out the

subpoenas “that day.” The subpoenas call for the production of documents by March 30, 2021.

       For the reasons for fully set out in Defendants’ Motion to Quash, filed under seal

contemporaneously herewith, and to ensure that Defendants have an opportunity to present their

arguments in favor of quashing the subpoenas, or otherwise prohibiting or limiting the production

through a protective order before any documents are produced by the subpoenaed parties,

Defendants request that the Court expedite its Motion and also issue a Protective Order prohibiting

production until such time as Defendants can be heard.

                                             JACKSON LEWIS P.C.

                                             /s/ Susan Fahey Desmond
                                             SUSAN FAHEY DESMOND (T.A.)
                                             La. Bar Roll No. 25380
                                             E-mail: Susan.Desmond@jacksonlewis.com
                                             GILLIAN G. W. EGAN
                                             La. Bar Roll No. 36842
                                             E-mail: Gillian.Egan@jacksonlewis.com
                                             650 Poydras Street, Suite 1900
                                             New Orleans, Louisiana 70130
                                             Telephone:     (504) 208-1755
                                             Facsimile:     (504) 208-1759

                                             COUNSEL FOR DEFENDANTS
                                             D’ARGENT FRANCHISING, LLC,
                                             D’ARGENT CONSTRUCTION, LLC,
                                             D’ARGENT COMPANIES, LLC,
                                             THOMAS GIALLONARDO, III, AND
                                             JUSTIN GIALLONARDO


                                                2
